Citation Nr: 0413455	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-20 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service-connected burial benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1953.  He died in July 2002.  The appellant is the veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant testified before the undersigned at a Board 
videoconference hearing in February 2004.  A transcript of 
that hearing has been associated with the claims folder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact the 
appellant if further action is required on her part.


REMAND

Prior to his death, the veteran had pursued a claim for 
service connection for multiple sclerosis (MS), which had 
been denied by the Board in decisions dated in November 1982, 
February 1986, and December 1986.  Review of the claims 
folder reveals that in April 2002 the appellant, acting as 
the veteran's duly appointed legal guardian, submitted a 
petition to reopen the claim for service connection for MS.  
The veteran died in July 2002.  At the time of his death, the 
April 2002 claim remained unadjudicated.  The RO adjudicated 
the appellant's July 2002 claim for service connection for 
the cause of the veteran's death in August 2002, denying the 
benefits sought.  The notice letter to the appellant stated 
that the RO did not consider a claim for accrued benefits 
because she had submitted only a claim for dependency and 
indemnity compensation.  

Pursuant to VA law and regulation, a claim for dependency and 
indemnity compensation will also be considered a claim for 
accrued benefits.  38 U.S.C.A. 
§ 5101(b)(1) (West 2002); 38 C.F.R. § 3.152(b)(1) (2003).  
Therefore, if the veteran had a claim pending at the time of 
his death, the RO has no discretion to ignore the claim when 
adjudicating a subsequent claim by a surviving spouse for 
dependency and indemnity compensation.  Moreover, the Board 
emphasizes that the disability at issue in the pending claim, 
i.e., whether there is new and material evidence to reopen a 
claim for service connection for MS, is central to the claim 
for service connection for the cause of the veteran's death.  
Claims that are so related to each other should not be 
subject to piecemeal decision-making or appellate litigation.  
See generally Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 
2001); Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992).  Accordingly, consideration 
of the appeal must be deferred so that the RO can adjudicate 
the issue of whether there is new and material evidence to 
reopen a claim for service connection for MS for purposes of 
accrued benefits.   

With respect to the claim for service connection for the 
cause of the veteran's death, the Board notes that in August 
2003 the appellant submitted completed releases of medical 
information for two nursing homes where the veteran received 
care prior to his death.  The duty to assist requires VA to 
make reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  There is 
no indication that the RO ever attempted to obtain the 
nursing home records as authorized by the veteran.  It should 
do so on remand.   

In addition, the Board emphasizes that the appellant has 
submitted additional medical evidence since the RO issued its 
statement of the case in June 2003.  This medical evidence 
consists of records from the VA nursing home where the 
veteran was a resident at the time of his death.  Although 
terminal medical records are clearly relevant to the issue of 
the cause of the veteran's death, the RO did not furnish the 
appellant and her representative with a supplemental 
statement of the case addressing that evidence.  See 
38 C.F.R. § 19.31 (when a supplemental statement of the case 
is required).  The appellant also submitted additional 
evidence in connection with her Board videoconference 
hearing.  When readjudicating the claim on remand, the RO 
must take care to consider all the evidence of record, 
including evidence received or submitted since the June 2003 
statement of the case.    

Finally, the Board notes that the appellant's August 2002 
notice of disagreement specifically references the August 29, 
2002 letter from the RO that awards non-service-connected 
burial benefits and denies service-connected burial benefits.  
She disagreed with that determination.  The RO's June 2003 
statement of the case does not address this issue.  Because 
the notice of disagreement placed the issue in appellate 
status, the matter must be remanded so that the RO may 
furnish the appellant and her representative a statement of 
the case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.9, 
19.26, 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate the 
appellant's petition to reopen a claim 
for service connection for MS, for 
purposes of accrued benefits.  The RO 
must notify the appellant and her 
representative of the disposition of the 
claim as required by law and regulation.  

2.  The RO should furnish the appellant 
and her representative a statement of the 
case on the issue of entitlement to 
service-connected burial benefits.  The 
RO should allow the appropriate period of 
time for the appellant to perfect an 
appeal of that decision.  

3.  The RO should take the necessary 
steps to obtain medical records from 
Heartland Healthcare Center of Kendall 
and from Beverly Enterprises as 
authorized by the claimant in releases 
received in August 2003.   

4.  After undertaking any additional 
necessary development, the RO should then 
readjudicate the issue of service 
connection for the cause of the veteran's 
death.  Such readjudication must include 
consideration of all evidence received 
since the RO's June 2003 statement of the 
case.  If the disposition remains 
unfavorable, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


